DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/20/21 have been fully considered but they are not persuasive. The applicant argues “However, Zhang does not disclose or suggest determining a first transmission beam corresponding to the reception beam based on the CRI or the SSB identifier. Also, Zhang does not suggest Applicant’s claimed features of a) the CRI or the SSB identifier includes a field indicating whether the CRI or the SSB identifier is commonly used for the SRS resource group, and b) whether a transmission beam used for transmission of the SRS on the second SRS resource is the same as or different from the first transmission beam based on the field.”  See page 8 of applicant’s remarks.  The examiner respectfully disagrees.
According to paragraphs [0042]-[0044], Zhang does disclose determining a first 
transmission beam (in other words, SRS transmission on the plurality of resources in a resource group where the resource group may be associated with at least one beam or pair of beams therefore, considered as a first transmission beam; see paragraphs [0042]-[0044]) corresponding to the reception beam (in other words, as described in paragraph [0028], beam pairs may be characterized by a user equipment and network entity therefore, considered as “corresponding” to the reception beam from the network entity; also, see figure 2) based on the indicator or the identifier (in other words, a 
	According to paragraph [0047] and figure 4, Zhang discloses the indicator or identifier (in other words, a signaling indication transmitted by the network entity therefore, considered as the indicator or identifier; see paragraphs [0042]-[0044]) includes a field (in other words, the signaling indication may indicate or include configuration parameters…The parameter set may include a plurality of resources associated with multiple candidate beams or beam pairs; see paragraphs [0042] and [0045]) indicating whether the indicator or identifier is commonly used for the SRS resource group (in other words, one beam as shown in figure 4 as Beam 1).  Zhang does not disclose the indicator/identifier as a CRI or SSB.  Kim discloses an indicator/identifier as a CRI (see paragraph [0044]) or SSB.  The combination of Zhang and Kim disclose applicant’s claimed “wherein the CRI or the SSB identifier includes a field indicating whether the CRI or the SSB identifier is commonly used for the SRS resource group”.
	According to paragraphs [0047], [0066] and figures 3-4, Zhang discloses whether a transmission beam used for transmission of the SRS on the second SRS resource is the same (in other words, Beam 1 for SRS resource group consisting of SRS resource 1 and SRS resource 2 as shown in figure 4) as or different (for example, Beam 1 for SRS 
	The applicant argues “Like Zhang, Kim does not disclose or suggest that a first transmission beam used for transmission of the SRS is corresponding to the reception beam used for reception of the CRI or the SSB identifier.” See page 9 of applicant’s remarks.  The examiner respectfully disagrees for the same reasons as presented above.  The combination of Zhang and Kim disclose applicant’s claimed “a first transmission beam used for transmission of the SRS is corresponding to the reception beam used for reception of the CRI or the SSB identifier”.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 8 “the first SRS resource” appears to lack antecedent.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Line 7 “the first SRS resource” appears to lack antecedent.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Zhang), U.S. Publication No. 2020/0204316 in view of Kim et al. (Kim), U.S. Publication No. 2017/0047978.
Regarding Claims 1 and 8, Zhang discloses a method of transmitting a 
sounding reference signal (SRS) by a user equipment (UE) (see paragraph [0002]), the method comprising:
receiving an indicator or identifier for a SRS resource group based on a reception beam (in other words, the resource group may be configured by the network entity or constructed based on a signaling indication received by the user equipment from the network entity; see figure 2 and paragraph [0028]);
determining a first transmission beam (in other words, SRS transmission on the plurality of resources (such as SRS resource 1) in a resource group where the resource group may be associated with at least one beam or pair of beams therefore, considered as a first transmission beam; see paragraphs [0042]-[0044]) corresponding to the reception beam (in other words, as described in paragraph [0028], beam pairs may be characterized by a user equipment and network entity therefore, considered as “corresponding” to the reception beam from the network entity; also, see figure 2)  based on the indicator or identifier (in other words, a signaling indication transmitted by the network entity therefore, considered as the indicator or identifier; see paragraphs [0042]-[0044]), and 
transmitting the SRS on the first SRS resource (i.e., SRS resource 1) based on 
the first transmission beam of the UE (as shown in figure 4),
wherein the SRS resource group includes the first SRS resource (i.e., SRS 
resource 1) and a second SRS resource (i.e., SRS resource 2) (as shown in figure 4),
wherein the indicator or identifier (in other words, a signaling indication transmitted by the network entity therefore, considered as the indicator or identifier; see paragraphs [0042]-[0044]) includes a field (in other words, the signaling indication may indicate or include configuration parameters…The parameter set may include a plurality of resources associated with multiple candidate beams or beam pairs; see paragraphs [0042] and [0045]) indicating whether the indicator or identifier is commonly used for the SRS resource group (in other words, one beam as shown in figure 4 as Beam 1), 
wherein, based on the field indicates the indicator or identifier is commonly used for the SRS resource group, a transmission beam (i.e., Beam 1) used for transmission of the SRS on the second SRS resource (i.e., SRS resource 2) is the same as the first transmission beam (i.e., Beam 1 for SRS resource 1) (in other words, Beam 1 for SRS resource group consisting of SRS resource 1 and SRS resource 2 therefore, considered as same transmission beams; see figure 4), and
wherein, based on the field indicates the indicator or identifier is used for the 
first SRS resource, a transmission beam used for transmission of the SRS on the second SRS resource is different from the first transmission beam (for example, Beam 1 for SRS resource group 1 including SRS resource 1 and Beam 2 for SRS resource group 2 including SRS resource 2 therefore, considered as different transmission beams; see figure 3).
Although Zhang discloses an indicator or identifier, Zhang fails to disclose the 

	Kim discloses a channel state information reference signal (CSI-RS) indicator (CRI) (see paragraph [0044]) or, a synchronization signal block (SSB) identifier.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Kim’s invention with Zhang’s invention for providing proper feedback as discussed in Kim.
Regarding Claims 7 and 14, Zhang and Kim disclose the method and UE as described above.  Zhang further discloses wherein the SRS is transmitted in one, two, or four symbols on the first SRS resource (see paragraphs [0032], [0047] and [0051]).
Regarding Claim 15, Zhang and Kim disclose the UE as described above.  Zhang further discloses wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station or a network (see figure 2).
	
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Kim in view of Tiirola et al. (Tiirola), U.S. Publication No. 2010/0142467. 
Regarding Claims 5 and 12, Zhang and Kim disclose the method and UE as described above. Zhang and Kim fail to disclose wherein the CRI or the SSB identifier is received through downlink control information (DCI), radio resource control (RRC) signaling, or a medium access control element (MAC-CE). Tiirola discloses wherein the CRI or the SSB identifier is received through downlink control information (DCI), radio (see paragraphs [0051] and [0060]), or a medium access control element (MAC-CE).   It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Tiirola’s invention with Zhang's and Kim's invention for providing effective and efficient communication in the network.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645    
September 9, 2021